FILED
                           NOT FOR PUBLICATION
                                                                         DEC 13 2019
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

EURAUPAIR INTERNATIONAL, INC.,                  No.    18-55933

                Plaintiff-Appellant,            D.C. No.
                                                8:17-cv-01661-JVS-DFM
 v.

IRONSHORE SPECIALTY INSURANCE                   MEMORANDUM*
COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                          Submitted December 10, 2019**
                              Pasadena, California

Before: O'SCANNLAIN, PAEZ, and OWENS, Circuit Judges.

      EurAuPair International, Inc. appeals the district court’s dismissal with

prejudice of its suit against Ironshore Specialty Insurance Company. The facts are

known to the parties, so we do not repeat them here.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                            I

      EurAuPair contends that California’s notice-prejudice rule applies to its

insurance policy. However, EurAuPair’s policy with Ironshore is claims-made-

and-reported, and the notice-prejudice rule does not apply to claims-made-and-

reported policies. Burns v. Int’l Ins. Co., 929 F.2d 1422, 1425 (9th Cir. 1991).1

Accordingly, the notice-prejudice rule does not apply to EurAuPair’s policy, and

Ironshore need not demonstrate substantial prejudice to deny coverage.

                                           II

      EurAuPair argues that the insurance policy is ambiguous as to whether a

claim may be reported during a renewal policy period, and it urges us to construe

this ambiguity in EurAuPair’s favor. Here, there is no ambiguity. The policy

requires EurAuPair to report claims to Ironshore “as soon as practicable but in no

event later than thirty (30) days after the end of the Policy Period.” “Policy Period”

is defined as “the period from the inception date of this Policy to the expiration

date of this Policy as set forth in Item 2 of the Declarations.” In the first policy,

Item 2 declares that the expiration date is October 1, 2015. Thus, the policy is

unambiguous in its requirement that EurAuPair report all claims that were made



1
  The Ninth Circuit used the term “claims-made,” but the policy it described was
claims-made-and-reported. Burns, 929 F.2d at 1424 (“[T]he insurer is only
responsible for claims made during the term of the policy . . . concerning which the
insurer is notified within the term of the policy plus sixty days.”).

                                            2
between October 1, 2014 and October 1, 2015 to Ironshore no later than October

31, 2015.

                                          III

      EurAuPair argues that it is entitled to coverage for reasons of equity.

However, equitable relief is only justified under unique circumstances, such as

when the insured did not have the opportunity to purchase an extended reporting

period and the insured reports the claim immediately upon learning it exists. Root

v. Am. Equity Specialty Ins. Co., 30 Cal. Rptr. 3d 631, 647 (Ct. App. 2005). Here,

EurAuPair knew of the claim within the policy period and had thirty days after the

policy expired to report it yet waited sixteen months to do so. Accordingly,

equitable relief is not appropriate.

                                          IV

      EurAuPair accuses Ironshore of breach of contract relating to the dispute

resolution provision for failure to mediate in good faith. The district court

dismissed this claim because EurAuPair did not allege any cognizable damages.

However, the district court should have counted mediation fees as damages.

EurAuPair paid those fees with the expectation that it would receive something of

value—namely, a mediation process conducted in good faith, offering the

possibility of resolving the dispute outside of court. If Ironshore did not mediate in

good faith, then EurAuPair paid for something that it did not receive.


                                          3
      Nevertheless, we may affirm the district court’s decision “on any basis fairly

presented by record that, as a matter of law, sustains the judgment.” United States

v. Burnette, 698 F.2d 1038, 1048 (9th Cir. 1983). Ironshore, represented by its

attorney, agreed to and participated in a mediation session with EurAuPair in

which the parties were unable to resolve their dispute. We cannot reasonably infer

from these facts that Ironshore failed to mediate in good faith. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Accordingly, the district court did not err when it

dismissed EurAuPair’s claim for breach of contract relating to the dispute

resolution provision.

                                          V

      EurAuPair argues that the district court was wrong to dismiss the request for

declaratory judgment because EurAuPair still has a viable claim against Ironshore

under California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200.

However, EurAuPair did not raise this claim in the district court, so we will not

consider it on appeal. See Ferris v. Santa Clara Cty., 891 F.2d 715, 719 (9th Cir.

1989). Since there are no remaining controversies between the parties, the district

court did not err in dismissing the request for declaratory judgment.

                                         VI

      EurAuPair lists as an issue that the district court erred by not allowing it to

amend its complaint, but EurAuPair did not discuss this issue in the body of its


                                          4
opening brief. Consequently, such argument is waived. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

      AFFIRMED.




                                           5